Marshall, Justice.
The May 5, Í980, order granting the motion for summary judgment of the defendants, was an appealable order, the failure to file a timely notice of appeal from which is one of the statutory grounds for dismissal of a subsequent notice of appeal. Shepherd v. Epps, 242 Ga. 322 (249 SE2d 33) (1978) and cits. No extension of time for the filing of the notice of appeal was obtained, as provided by Code Ann. § 6-804 (Ga. L. 1965, pp. 18, 21). The plaintiff’s July 25, 1980, “motion for reconsideration” of the order granting the summary judgment motion, was not one of the four statutory motions which could extend the time of filing of the notice of appeal from the appealable judgment of May 5, 1980 (see Shepherd v. Epps, supra), *427hence an appeal from the July 25,1980, order, merely reaffirming the May 5 grant of the summary judgment motion — though stating that the trial judge had considered the plaintiffs brief filed subsequent to the May 5 judgment — did not constitute a timely appeal from the May 5 judgment.
Decided April 8, 1981.
R. Michael Key, for appellants.
Alfred F. Zachry, for appellees.
Accordingly, the trial court properly sustained the defendants’ motion to dismiss the August 11, 1980, notice of appeal from the May 5 judgment..

Judgment affirmed.


All the Justices concur.